Ross, J. (dissenting and concurring in the dissent of Milonas, J.).
I agree with Justice Milonas’ dissent, and would affirm the judgment.
Furthermore, I would add that, based upon my examination of the record herein, I find that the People acted in good faith in cross-examining defendant about the alleged bad act he committed in kicking Mrs. Frieda Spiro, since, by not seeking a ruling in advance of taking the stand, defendant waived his objection to the People raising that subject (People v Matthews, 68 NY2d 118, 123 [1986]). In other words, the People did not unfairly surprise or take advantage of the defendant.
Sullivan and Rosenberger, JJ., concur with Sandler, J. P.; Milonas, J., dissents in an opinion; Ross, J., concurs in the dissenting opinion of Milonas, J., and dissents separately in an opinion.
Judgment, Supreme Court, New York County, rendered on July 25, 1985, reversed, on the law, and the case remanded for a new trial.